                        IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


JANET S. SELF,                        )
                                      )
       Plaintiff,                     )
                                      )
v.                                    )       CASE No: 1:20-cv-1390
                                      )       Formerly Marion Superior Court, Civil Div #4
ASBURY INDY CHEV, LLC,                )       Cause No. 49D04-2011-CT-040579
                                      )
       Defendant.                     )

                                    NOTICE OF REMOVAL

       Defendant, Asbury Indy Chev LLC (hereinafter “Asbury”) removes Cause No. 49D04-

2011-CT-040579 from the Marion Superior Court, Civil Division #4, State of Indiana, to the

United States District Court Southern District of Indiana pursuant to 28 U.S.C. § 1332(a)

(diversity) and as grounds for its removal states as follows:

                                      Statement of the Case

       1.      On November 16, 2020, Plaintiff Janet S. Self (hereinafter “Self”) filed a

Complaint in the Marion County Superior Court, Civil Division 4 captioned “Janet S. Self,

Plaintiff v. Asbury Indy Chev, LLC, Defendant” with Cause No. 49D04-2011-CT-040579

(hereinafter the “State Court Action”). A copy of the Complaint is attached as Exhibit A hereto.

       2.      Asbury was served with the summons and Complaint on November 20, 2020.

       3.      The Complaint asserts one cause of action with the allegations sounding in

negligence. The gravamen of Self’s Complaint is a claim of negligence from an alleged trip and

fall occurring at Asbury’s property located at 4096 West 96th Street, Indianapolis, Marion

County, Indiana on March 9, 2019.
        4.       In paragraph 13 of Self’s Complaint she alleges that she was “severely injured,

which injuries include a fractured leg.” Self alleges damages that include physical injuries,

medical and other costs, as well as pain and suffering, mental anguish, emotional distress and

permanent and physical impairment.

        5.       As part of pre-suit communication, counsel for Self provided information

regarding medical bills in excess of Seventy-five thousand dollars ($75,000.00).

                                Diversity Jurisdiction Under 28 U.S.C. § 1332(a)

        6.       This Court has jurisdiction over this matter under U.S.C. §1332(a), because there is a

complete diversity of citizenship between Self and Asbury and more than $75,000, exclusive of interest

and costs, being at issue.

        7.       As shown in the Complaint, Exhibit A, Plaintiff Self alleges that she is a resident of

Marion County, Indiana.

        8.       Asbury is not a resident of the State of Indiana because it is a limited liability company

without any owner or member that is a citizen of the State of Indiana. Attached hereto as Exhibit B is the

Affidavit of Dean Calloway, Associate General Counsel for Asbury Automotive Group, Inc.

        9.       As established by that Affidavit, the Defendant Asbury Indy Chev, LLC is a Delaware

Limited Liability Company whose sole member is Asbury Automotive St. Louis, LLC. Asbury

Automotive St. Louis, LLC is a Delaware Limited Liability Company whose sole member is Asbury

Automotive Group, L.L.C. Asbury Automotive Group, LLC is a Delaware Limited Liability Company

whose sole member is Asbury Automotive Group, Inc. Asbury Automotive Group, Inc. is a Delaware

Corporation with its principal place of business in Georgia.

        10.        Thus, there is complete diversity between Janet S. Self and Asbury Indy Chev, LLC in

this action.

        11.      Plaintiff requests compensatory damages citing various categories without amount;

however, pre-suit communications with counsel for Self confirm medical expenses in excess of $75,000.


                                                      2
                        All Procedural Requirements for Removal Have Been Satisfied

        12.     Pursuant to 28 U.S.C. §1446(a), a true and correct copy of all of the process, pleadings,

orders, and documents from the State Court Action which have been served upon Asbury are filed with

this Notice of Removal. Asbury will file true and accurate copies of all other documents on file in the

State Court Action within thirty (30) days of the filing of this Notice of Removal.

        13.     This Notice of Removal has been filed within thirty (30) days of when the Summons and

Complaint was served upon Asbury.

        14.     Notice of Removal has also been filed within the State Court Action. Removal is

therefore timely and in accordance with 28 U.S.C. §1446(b).

        15.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1441(a) and 1446(a) because the

United States District Count for the Southern District of Indiana is the federal judicial district embracing

the Marion County Superior Court, Indiana where the State Court Action was originally filed.

                                                    Conclusion

        By this Notice of Removal, Asbury intends no admission of fact, law or liability and expressly

reserves all defenses, motions and/or pleas.

December 14, 2020

                                                           Respectfully submitted,

                                                           /s/ Glenn D. Bowman
                                                           Glenn D. Bowman, #4085-49
                                                           Donn H. Wray, #1643-49
                                                           STOLL KEENON OGDEN PLLC
                                                           300 North Meridian Street, Suite 1650
                                                           Indianapolis, IN 46204
                                                           Phone: (317) 464-1591
                                                           Facsimile (317) 464-1592
                                                           Email: Glenn.Bowman@skofirm.com
                                                           Donn.Wray@skofirm.com




                                                      3
                                    CERTIFICATE OF SERVICE


       I hereby certify that I have this 14th day of December, 2020 caused a true and correct
copy of the above and foregoing was filed electronically. Notice of this filing will be sent to
counsel of record via the Court’s Electronic Filing System. Parties may access this filing through
the Court’s system. A copy of this Notice was also sent via United States First Class Mail on the
14th day of December, 2020, postage prepaid.

         Alan J. Irvin
         Donahoe Irvin PC
         111 North Rangeline Road
         Carmel, IN 46032
         airvin@donahoe-irvin.com




                                                     /s/ Glenn D. Bowman
124439.168575/8401058.1




                                                4
